TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel: * Pursuant to 28 U.S.C. § 1407, plaintiffs in the Northern District of Georgia Dishman action seek centralization of this litigation involving alleged defects in Chalet brand roofing shingles manufactured by Atlas Roofing Corp. (Atlas) in the Northern District of Georgia. The litigation encompasses the six actions pending in six districts, as listed on Schedule A.1
All responding parties — common defendant Atlas and plaintiffs in three actions— support the motion. Plaintiffs in the Middle District of Tennessee Curatolo action alternatively suggest centralization in the Middle District of Tennessee.
After considering all argument of counsel, we find that these actions involve common questions of fact, and that centralization in the Northern District of Georgia will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions are putative statewide class actions involving common questions of fact arising from allegations that defendant’s Chalet line of asphalt shingles experience premature blistering and cracking, increased moisture penetration and otherwise fail to perform as warranted. Plaintiffs contend that Atlas made numerous erroneous statements, about the durability and reliability of the shingles, as well as the shingles’ compliance with building codes and other manufacturing guidelines.
Centralization under Section 1407 will eliminate duplicative discovery and prevent inconsistent pretrial rulings, particularly with respect to class certification. Centralization is also consistent with prior Panel decisions ordering centralization of actions relating to allegedly defective roofing shingles of other manufacturers. See, e.g., In re IKO Roofing Shingle Prods. Liab. Litig., 659 F.Supp.2d 1364 (J.P.M.L.2009) (ordering centralization of four actions that involved common questions of fact relating to allegedly defective roofing shingles).
We are persuaded that the Northern District of Georgia is an appropriate transferee forum for this litigation. All parties, including common defendant Atlas, support centralization in the Northern District of Georgia, where the Chalet shingles at *1378issue were manufactured and marketed. More homes containing Chalet shingles are reportedly located in Georgia than in any other forum with a pending action. Finally, plaintiffs also assert that Atlas has its sales and marketing headquarters in Atlanta, Georgia; thus, likely relevant documents and witnesses may be found in this district. By centralizing this litigation before Judge Thomas W. Thrash, Jr., we are selecting a jurist well-versed in the nuances of complex, multidistrict litigation to steer this matter on a prudent course.
IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Northern District of Georgia are transferred to the Northern District of Georgia and, with the consent of that court, assigned to the Honorable Thomas W. Thrash, Jr., for coordinated or consolidated pretrial proceedings with the action listed on Schedule A and pending in that district.
SCHEDULE A
MDL No. 2495 — IN RE: ATLAS ROOFING CORPORATION CHALET SHINGLE PRODUCTS LIABILITY LITIGATION

Middle District of Alabama

Kira Knight v. Atlas Roofing Corporation, C.A. No. 3:13-00643

Northern District of Georgia

Diane Dishman, et al. v. Atlas Roofing Corporation, C.A. No. 1:13-02195

Western District of North Carolina

Wolfpen II Planned Community Homeowners Association, Inc. v. Atlas Roofing Corporation, C.A. No. 1:13-00207

Southern District of Ohio

Brian David Seltzer v. Atlas Roofing Corporation, C.A. No. 1:13-00474

District of South Carolina

David Dickson, et al. v. Atlas Roofing Corporation, C.A. No. 0:13-01505

Middle District of Tennessee

John Curatolo, et al. v. Atlas Roofing Corporation, C.A. No. 3:13-00865

 Judge Marjorie O. Rendell did not participate in the decision of this matter.


. The Panel has been notified of an additional, potentially related action pending in the Southern District of Mississippi. This and any other related actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1 and 7.2.